Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 8, and 15 have been amended. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are drawn to an apparatus for tracking items used during a procedure, which is within the four statutory categories (i.e., machine). Claims 8-14 are drawn to a computer readable storage medium1 comprising instructions which when executed by a processor cause a machine to implement a Claims 15-20 are drawn to a method for tracking items used during a procedure, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. An apparatus comprising:
a processor and a memory, the processor to configure the memory according to a digital twin of a first healthcare procedure, the digital twin including a data structure created from tasks defining the first healthcare procedure and a list of items to be used in the first healthcare procedure to model the tasks of the first healthcare procedure and the items associated with each task of the first healthcare procedure, the items in the list of items modeled in the digital twin as a set of three-dimensional models, the tasks of the first healthcare procedure modeled as usage patterns involving the items, the digital twin trained and deployed based on the first healthcare procedure and arranged for query and simulation via the processor to model the first healthcare procedure for a first patient,
the digital twin to at least:
receive, via a first device, input regarding a first item at a first location detected by [[a]] the first device in a monitored surgical environment, the monitored surgical environment represented in the digital 
generate a first model of the first item within the virtual surgical environment of the digital twin:
compare the first model of the first item to the models of items associated with each task of the modeled first healthcare procedure in the digital twin in the virtual surgical environment:
compare a first usage pattern involving the first item detected by the first device in the monitored surgical environment with the usage patterns of tasks of the first healthcare procedure in the virtual surgical environment of the digital twin;
when the first item matches an item associated with a task of the first healthcare procedure and the first usage pattern matches a usage pattern of the first healthcare procedure, record the first item, first usage pattern, and approval for the first healthcare procedure with respect to a user: and
when at least one of a) the first item does not match an item associated with a task of the first healthcare procedure or b) the first usage pattern does not match a usage pattern of the first healthcare procedure, log the first item, update the digital twin based on the first item and the first usage pattern, adjust tracking of the first item by the first device, and modify the model of the first healthcare procedure based on the first item and the first usage pattern with respect to the user.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because generate a model of an item, compare a first item to a set of items associated with a set of tasks within a procedure, compare the usage pattern involving the first item to usage patterns of tasks of the health care procedure, and update the model, i.e., the twin, based on the first item and the usage pattern is an observation/evaluation/judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a processor, memory, a first device).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.

Dependent claims 2-7, 9-14, and 16-20 include other limitations for example claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17,  and 19 recite further details as to how information is received via generic computer structures, i.e., a sensor, claims 4, 11, and 18 recite further details as to how the information outputted by the system, i.e., if a first item of a procedure was used, may be used, claims 7, 14, and 20 recite further details as to updating the system based on past usage; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8, and 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as 
1. An apparatus comprising:
a processor and a memory, the processor to configure the memory according to a digital twin of a first healthcare procedure, the digital twin including a data structure created from tasks defining the first healthcare procedure and a list of items to be used in the first healthcare procedure to model the tasks of the first healthcare procedure and the items associated with each task of the first healthcare procedure, the items in the list of items modeled in the digital twin as a set of three-dimensional models, the tasks of the first healthcare procedure modeled as usage patterns involving the items, the digital twin trained and deployed based on the first healthcare procedure and arranged for query and simulation via the processor to model the first healthcare procedure for a first patient (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)),
the digital twin to at least (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)):
receive, via a first device, input regarding a first item at a first location detected by [[a]] the first device in a monitored surgical environment, the monitored surgical environment represented in the digital twin as a virtual surgical environment the input including at least one of an image or sensor data representing the first image at the first location (insignificant extra-solution activity - see MPEP 2106.05(g));
generate a first model of the first item within the virtual surgical environment of the digital twin (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)):
compare the first model of the first item to the models of items associated with each task of the modeled first healthcare procedure in the digital twin in the virtual surgical environment (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)):
compare a first usage pattern involving the first item detected by the first device in the monitored surgical environment with the usage patterns of tasks of the first healthcare procedure in the virtual surgical environment of the digital twin (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
when the first item matches an item associated with a task of the first healthcare procedure and the first usage pattern matches a usage pattern of the first healthcare procedure, record the first item, first usage pattern, and approval for the first healthcare procedure with respect to a user: and
when at least one of a) the first item does not match an item associated with a task of the first healthcare procedure or b) the first usage pattern does not match a usage pattern of the first healthcare procedure, log the first item, update the digital twin based on the first item and the first usage pattern, adjust tracking of the first item by the first device, and modify the model of the first healthcare procedure based on the first item and the first usage pattern with respect to the user (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of generate a model of an item, compare a first item to a set of items associated with a set of tasks within a procedure, compare the usage pattern involving the first item to usage patterns of tasks of the health care procedure, and update the model, i.e., the twin, based on the first item and the usage pattern by utilizing a general purpose processor, memory, and a first device;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0120]-[0128] and [0156]-[0167] of Applicant’s originally filed Specification disclose that the claimed invention is to be 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving input regarding a first item at a first location detected by a first device in a surgical environment; further the sensor of claims 2, 5, 6, 9, 12, 13, 16, and 19 which merely add the additional elements of where the information is received from e.g., a cart or from a pair of glasses; further the preference card of claims 4, 11, and 18 which merely add the additional element of where the information is exported to – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of a digital twin of a first healthcare procedure, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (a processor and memory) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0120]-[0128] and [0156]-[0167] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0159] discloses that “The processor platform 1800 can be, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad), a personal digital assistant (PDA), an Internet appliance, or any other type of computing device" which discloses that the additional elements (i.e., processor and memory) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of compare a first item to a set of items associated with a set of tasks within a procedure, compare the usage pattern involving the first item to usage patterns of tasks of the health care procedure, and update the model, i.e., the twin, based on the first item and the usage pattern by utilizing a general purpose processor and memory;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving input regarding a first item at a first location detected by a first device in a surgical environment; further the sensor of claims 2, 5, 6, 9, 12, 13, 16, and 19 which merely add the additional elements of where the information is received from e.g., a cart or from a pair of glasses; further the 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), e.g., the current invention recites a digital twin of a healthcare procedure, i.e., healthcare in a computer environment;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor and memory; 
The dependent claims 2-7, 9-14, and 16-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17,  and 19 recite further details as to how information is received via generic computer structures, i.e., a sensor, claims 4, 11, and 18 recite further details as to how the information outputted by the system, i.e., if a first item of a procedure was used, may be used, claims 7, 14, and 20 recite further details as to updating the system based on past usage; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information regarding the first item and location) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use 
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0011983 to Zuhars et al (hereinafter “Zuhars”) in view of US 2015/0088546 to Balram et al (hereinafter “Balram”) and further in view of US 9,424,461 to Yuan et al (hereinafter “Yuan”). 
Regarding claim 15, Zuhars discloses a method comprising:
via a first device, input regarding a first item at a first location detected by the first device in a monitored surgical environment ([0032] and [0039] disclose that the system utilizes at least one processor to communicate with a sensor to process and read/transmit data to/from the system; [0025] the contents of a tray including cutters, motors, drills, etc are verified using an optical image, barcode scanner, or RFID tag scanner in the operating room, all interpreted as being a first device in a monitored surgical environment, by the VLC enabled mobile device, interpreted as meaning that a first item or items are received as an input to the system; [0030]-[0031] discloses scanning a surgical device for use in a procedure in the operating room using the device 105; further, [0032] discloses that the system may be used to locate medical devices, interpreted as the system can receive an input of the location of an item), the monitored surgical environment represented in a digital twin as a virtual surgical environment, the input including at least one of an image or sensor data representing the first image at the first location ([0025] discloses that the VLC enabled mobile device includes, e.g., an equipment checklist that is used to verify the devices in the surgical environment, this is interpreted as a model, i.e., digital twin, as the virtual surgical environment. The checklist is on the computer therefore it is a virtual environment. [0025] & [0032] disclose that the system receives an input via, e.g., an optical image that transmits a signal to the VLC enabled mobile device to check off/verify the equipment scanned, interpreted as sensor data representing the first image at the first location); 
comparing, using the processor, the first item to items associated with each task of a first healthcare procedure in the virtual surgical environment ([0025] the contents of a tray including cutters, motors, drills, etc are verified by comparing them to a surgical plan equipment checklist, interpreted as being in the virtual surgical environment, by scanning each as discussed above, verifying equipment is interpreted to include comparing the scanned item to the items on the checklist utilizing the processor as discussed in [0032] and [0039]. Examiner notes that items are interpreted to be associated with the task which is the procedure. See also [0030]-[0032].), the items associated with each task of the first healthcare procedure modeled using the digital twin of the first healthcare procedure in the virtual surgical environment, the digital twin including a data structure created from tasks defining the first ([0025] discloses that the surgical plan includes an equipment checklist for a surgical procedure. The surgical plan is interpreted to be equivalent to a digital twin in the virtual surgical environment because as discussed above, it includes a virtual checklist, i.e., a model, of equipment associated with a procedure; [0021] discloses that the surgical plans are stored in a database as data, interpreted as the surgical plan including a checklist, i.e., the digital twin is stored as a data structure on the database of the system. See also [0030]-[0032].), the tasks of first healthcare procedure modeled as usage patterns involving the items ([0031]-[0032] discloses tracking the usage of specific items of the surgical procedure, e.g., number of uses of a burr or mill allowed prior to required replacement, interpreted as a usage pattern involving the items), the digital twin trained and deployed based on the first healthcare procedure ([0034] discloses that the surgical plans, i.e., models/digital twins, are developed and can be procedure specific) and arranged for query and simulation via the processor to model the first healthcare procedure for a first patient ([0025] discloses that the system compares the list of equipment for the procedure of the surgical plan, i.e., the digital twin, against the equipment scanned. Examiner notes that a comparison is interpreted to mean that the surgical plan, i.e., the digital twin, is arranged for query and simulation to model the first healthcare procedure);
comparing, using the processor, a first usage pattern involving the first item detected by the first device in the monitored surgical environment with the usage patterns of tasks of the first healthcare procedure in the virtual surgical environment of the digital twin ([0031]-[0032] discloses tracking the usage of specific items of the surgical procedure in the surgical room, e.g., number of uses of a burr or mill allowed prior to required replacement in the monitored surgical environment, interpreted as a usage pattern involving the items, and determining if the number of uses for the tool has been reached, interpreted as comparing the usage pattern of the first item with the usage patterns of tasks of the first health care procedure in the virtual surgical environment of the digital twin.);
with respect to a user ([0030]-[0031] discloses scanning a surgical device, i.e., a first item, associated with the first healthcare procedure. When the device scanned is the correct device and is okay to use, i.e., a previous plan is completed and/or the device reads at less than the max number of uses, i.e., the usage pattern matches, the system associates the device as a match and approves the item for use in the procedure. Further, [0028] discloses that the information is specific to a user and therefore is interpreted as being “with respect to a user”); and 
when at least one of a) the first item does not match an item associated with a task of the first healthcare procedure or b) the first usage pattern does not match a usage pattern of the first healthcare procedure, logging the first item ([0030]-[0031] discloses scanning a surgical device, i.e., a first item, associated with the first healthcare procedure. When the device scanned is the is not okay to use, i.e., a previous plan is completed and/or the device reads at the max number of uses, the system associates the device as not matching does not allow the procedure to continue. Further, [0033] & [0037] disclose that following the procedure the system can download all of the data collected during a case including number of uses/required maintenance, etc which is interpreted as the system logs the surgical device when it does not match, i.e., needs maintenance.), updating the digital twin based on the first item and the first usage pattern, adjusting tracking of the first item by the first device, and modifying the model of the first healthcare procedure based on the first item and the first usage pattern with respect to the user ([0030]-[0031] Examiner notes that approving the item on the checklist is interpreted to be updating and modifying the surgical checklist, i.e., updating the digital twin and the healthcare procedure based on the item being on the list and the usage pattern indicating that it is less than the maximum allotment. [0031] discloses that the tracking of the first item by the first device is adjusted because the number of uses is updated to reflect the new number after the current use. Further, [0028] discloses that the information is specific to a user and therefore is interpreted as being “with respect to a user”).



Balram teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to generate a first model of the first item and compare the first model of the first item to models of items associated with each task of a first healthcare procedure (Fig. 13 [0115]-[0117] teaches capturing information, analyzing the captured information including retrieving a checklist and comparing the captured information, e.g., for the proper identification of tools to be used, providing instructions, reminders, or warning on the interface module, and storing information for documentation purposes; [0034] discloses that the system scans the environment and processes the images and generates a 3D depth map to perform object recognition) to help reduce errors of physicians in giving care to patients. See Balram [0117].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the information system disclosed by Zuhars to incorporate to generate a first model of the first item and compare the first model of the first item to models of items associated with each task of a first healthcare procedure as taught by Balram in order to help reduce errors of physicians in giving care to patients, e.g., see Balram [0117], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Yuan teaches that it was old and well known in the art of object recognition, before the effective filing date of the claimed invention, for the items in the list of items modeled in the digital twin as a set of three-dimensional models (Fig. 6 and col 3 ln 48- col 4 ln 12 disclose capturing image data of an object, creating a 3D model of the object and then comparing that 3D model to a set of 3D models in a database to determine a match) to identify a match between a current object and an object stored in the database. See Yuan col 1 ln 65 – col 2 ln 7 and col 3 ln 48- col 4 ln 12.
Therefore, it would have been obvious to one of ordinary skill in the art of object recognition before the effective filing date of the claimed invention to modify the information system disclosed by Zuhars to incorporate for the items in the list of items modeled in the digital twin as a set of three-dimensional models as taught by Yuan in order to y a match between a current object and an object stored in the database, e.g., see Yuan col 1 ln 65 – col 2 ln 7 and col 3 ln 48- col 4 ln 12, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 1 and 8 recite substantially similar limitations as those already addressed in claim 15, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 16, depending on claim 15, Zuhars further discloses wherein the digital twin is to interact with a sensor in the first device to identify the first item at the first location ([0025] & [0032] disclose that the digital twin interacts in a manner to identify a first item at a first location as discussed in claim 15, the disclosure also discusses that the system may use an RFID scanner to scan the RFID tag of a device. An RFID scanner is interpreted to be a sensor of the first device).

Claims 2 and 9 recite substantially similar limitations as those already addressed in claim 16, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 17, depending on claim 16, Zuhars further discloses wherein the sensor is to verify whether the first item was used in the first healthcare procedure for the first patient ([0025] & [0030]-[0031] disclose using a sensor to scan equipment used for the first healthcare procedure for the first patient).

Claims 3 and 10 recite substantially similar limitations as those already addressed in claim 17, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 19, depending on claim 15, Zuhars discloses using the first device for scanning the equipment used for a procedure (see [0025] & [0030]-[0031]) and displaying information about the items on a screen but does not disclose wherein the first device includes at least one of glasses, an eye shield, or a cart, and wherein information regarding the first item is displayed via the at least one of glasses, eye shield, or cart.
Balram teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for the first device includes at least one of glasses, an eye shield, or a cart ([0045] discloses glasses include various sensors), and wherein information regarding the first item is displayed via the at least one of glasses, eye shield, or cart, ([0117]-[0118]) to display a medical checklist or to identify the proper tools to the surgeon during surgery to reduce medical mistakes. See Balram [0117].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the information system disclosed by Zuhars to incorporate the first device includes glasses and to display information on the glasses as taught by Balram in order to reduce medical mistakes, e.g., see Balram [0117], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 5 and 12 recite substantially similar limitations as those already addressed in claim 19, and, as such, is rejected for substantially the same reasons as given above.

Claims 4, 7, 11, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zuhars in view of Balram and further in view of Yuan and further in view of US 2005/0149379 to Cyr et al (hereinafter “Cyr”).
Regarding claim 18, depending on claim 17, Zuhars discloses that the first item is used in the first in the first healthcare procedure for the first patient ([0025] & [0030]-[0031] disclose using a sensor to scan equipment used for the first healthcare procedure for the first patient).
Zuhars does not disclose wherein, when the first item was used in the first healthcare procedure for the first patient, the method further includes updating a preference card based on the first item.
Cyr teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to update a preference card based on the first item being used in the first healthcare procedure for the first patient (Fig. 8, [0046]-[0047] discloses updating preference cards of physicians based on what instruments are used during procedures) to allow for optimized supply selection, patient outcomes, and more accurate cost accounting for materials. See Cyr [0010].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the information system disclosed by Zuhars to incorporate updating a preference card based on the first item being used in the first healthcare procedure for the first patient as taught by Cyr in order to allow for optimized supply selection, patient outcomes, and more accurate cost accounting for materials, e.g., see Cyr [0010], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 4 and 11 recite substantially similar limitations as those already addressed in claim 18, and, as such, is rejected for substantially the same reasons as given above.

([0032]) but does not explicitly disclose including periodically retraining and redeploying the digital twin based on feedback including at least one of the updating or the logging.
Cyr teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to periodically retraining and redeploying the digital twin based on feedback including at least one of the updating or the logging (Fig. 8, [0046]-[0047] discloses updating preference cards of physicians based on what instruments are used during procedures, which is interpreted as in turn updating the equipment list for the surgical procedure, i.e., the digital twin as discussed above in claim 15, based on the feedback what instruments are used for the procedure) to allow for optimized supply selection, patient outcomes, and more accurate cost accounting for materials. See Cyr [0010].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the information system disclosed by Zuhars to incorporate periodically retraining and redeploying the digital twin based on feedback including at least one of the updating or the logging as taught by Cyr in order to allow for optimized supply selection, patient outcomes, and more accurate cost accounting for materials, e.g., see Cyr [0010], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 7 and 14 recite substantially similar limitations as those already addressed in claim 20, and, as such, is rejected for substantially the same reasons as given above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zuhars in view of Balram and further in view of Yuan and further in view of US 2014/0188496 to Ramsey et al (hereinafter “Ramsey”).
(See e.g., [0022] and [0026]) but does not disclose wherein the first device includes a cart with a computing device.
Ramsey teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for the first device to include a cart with a computing device (Fig. 2, [0047]-[0050] disclose that the case cart system includes a detecting component, i.e., a first device, including a computing device for detecting the inventory of the case cart) to facilitate communication between multiple healthcare systems. See Ramsey [0005].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the information system disclosed by Zuhars to incorporate for the first device includes a cart with a computing device as taught by Ramsey to facilitate communication between multiple healthcare systems, e.g., see Ramsey [0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 13 recite substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Response to Arguments
Regarding Applicant’s arguments filed in the Response directed toward the 101 rejection of claims 1-20 has been fully considered but are not persuasive. See Response pp. 10-22.
Applicant’s argument that claims 1, 8, and 15 are eligible under prong one of the revised step 2A, i.e., that the claims are not directed to an abstract idea, is not persuasive. Applicant attempts to draw an analogy, see Response pp. 14-15, between patent eligible claim 2 of Examiner 37 (relocation of icons on a GUI) as provided in the 2019 PEG by stating:

Examiner disagrees. In Example 37 claim 2 it is not merely the fact that the claim recites generic computer components that makes the claim eligible under prong one step 2A. Instead it is the “determining step” of Example 37 claim 2 that requires action by a processor that cannot be practically performed in the mind. This is where the currently amended claims fall short. Instead, comparing received input data to a plurality of models, 3D models of items associated with a health care procedure and usage models of a digital twin including a data structure may, under a broadest reasonable interpretation, be performed in the human mind or using a pen and paper. As discussed at length above, the remaining elements are merely additional elements comprise a plurality of different types of generic computing systems (a processor, a memory, and a first device) that are configured to perform generic computer functions (configure a data structure to represent the digital twin and to perform a variety of tasks by the processor, e.g., compare received input data to data stored in memory, i.e., the models of the digital twin represented as a data structure) recited at a high level that are well known, routine, and conventional activities known in the pertinent industry and are merely the components/software required to carry out automation of the abstract idea itself in a computing environment. Therefore, Applicants’ argument is not persuasive. Claims 8 and 15 recite similar arguments that are not persuasive for the same reasons. See Response pp. 15-16.
Applicant’s argument that claims 1, 8, and 15 are eligible under prong two of the revised step 2A, i.e., does the claim recite additional elements that integrate the judicial exception into a practical application, is not persuasive. See Response pp. 16-22.
Initially, on p. 18 of the Response, Applicant states that “[t]he claimed subject matter implements practical solutions by using technology to update a digital twin and provide an output.” Applicant then quotes various passages from the Specification, recites a variety of holdings from case law, and then 
Additionally, on p. 17 of the Response, Applicant states “claims 1, 8, and 15 do so using a patient digital twin formed from a set of machine learning models to define the first patient at a micro level and a macro level and b) a data structure created from a combination of patient electronic medical record data and historical information.” Examiner notes that the claims as currently amended do not recite anything related to a set of machine learning models defining the patient at a micro level and a macro level or how the digital twin might utilize patient EMR or historical information. Therefore it is unclear what this statement is trying to convey.
Furthermore, the argued improvements of the claimed invention represent improvements to the abstract idea of the mental process as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of a physician by utilizing a computer, e.g., see [0037]-[0038], [0046] of the originally filed Specification) and/or to commerce (i.e., lower costs by achieving improved health outcomes, e.g., see [0046] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. Therefore, Applicant’s argument is not persuasive.
Applicant, on pp. 20-21 of the Response, makes the argument that the claims do not preempt all uses of the judicial exception and therefore should be considered to be incorporated into a practical application. Regarding monopolization of the abstract idea, i.e., preemption, Examiner notes that the 
For all of the above stated reasons Applicant’s arguments directed to the 101 rejection of claims 1-20 are not persuasive and the 101 rejection is maintained.

Applicant’s arguments directed toward the 102 rejection of claims 1, 8 and 15 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Zuhars in view of Balram and further in view of Yuan. 
Regarding Applicant’s argument on p. 22 of the Response that “Zuhars makes no mention of a digital twin, modeling, comparison, or modification of a healthcare procedure based on an item and a usage pattern as set forth in claim 1” is not persuasive. Examiner notes that Applicant includes duplicate arguments for claims 8 and 15, which are not persuasive. See pp. 24 and 26 of the Response. 
Initially, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner notes that as discussed above, Zuhars does disclose a data structure created from tasks defining a first health acre procedure and a list of items to be used in the first health care procedure to model the tasks of the first healthcare procedure and the items associated with each task of the first health care procedure, and therefore is interpreted as disclosing a digital twin. Further, as discussed above, Zuhars does disclose comparing a scanned item against an item on the 
Therefore Applicant’s arguments with respect to the art rejections of claims 1-20 are not persuasive.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                         
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that [00158] of Applicant’s originally filed specification states that “the term non-transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media.” Therefore it is interpreted that all claims drawn to a computer readable storage medium exclude claiming a signal per se.